        Case 2:16-bk-23679-SK                   Doc 599 Filed 11/18/19 Entered 11/18/19 15:08:06                                       Desc
                                                  Main Document Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 ERIN N. BRADY (Ca. Bar No. 215038)
 JONATHAN R STULBERG (Ca. Bar No. 324455)                                                              FILED & ENTERED
 HOGAN LOVELLS US LLP
 1999 Avenue of the Stars, Suite 1400
 Los Angeles, California 90067                                                                                 NOV 18 2019
 Telephone: (310) 785-4600
 Facsimile: (310) 785-4601
 erin.brady@hoganlovells.com                                                                             CLERK U.S. BANKRUPTCY COURT
                                                                                                         Central District of California
 jonathan.stulberg@hoganlovells.com                                                                      BY may        DEPUTY CLERK




     Movant appearing without an attorney
     Attorney for Movant

                                        UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                     CASE NO.: 2:16-BK-23679-SK
                                                                            CHAPTER: 7
 ASSOCIATED THIRD PARTY
 ADMINISTRATORS,                                                                    ORDER GRANTING MOTION FOR
                                                                                  RELIEF FROM THE AUTOMATIC STAY
                                                                                         UNDER 11 U.S.C. § 362
                                                                                    (Action in Nonbankruptcy Forum)

                                                                            DATE: 11/13/2019
                                                                            TIME: 8:30 a.m.
                                                                            COURTROOM: 1575
                                                                            PLACE: 255 East Temple Street, Los Angeles, CA 90012


                                                            Debtor(s).

 MOVANT: Federal Insurance Company



1. The Motion was:                Opposed              Unopposed               Settled by stipulation

2. The Motion affects the following Nonbankruptcy Action: Release of all claims in exchange for payment of settlement
amount.

    Name of Nonbankruptcy Action: Operating Engineers Local 501 Security Fund v. Benefit Program Administration, et
    al.
    Docket number: Case No. KC069684
    Nonbankruptcy court or agency where the Nonbankruptcy Action is pending: Los Angeles County Superior Court



        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                             Page 1                                    F 4001-1.RFS.NONBK.ORDER
           Case 2:16-bk-23679-SK                   Doc 599 Filed 11/18/19 Entered 11/18/19 15:08:06                                       Desc
                                                     Main Document Page 2 of 2

3. The Motion is granted under 11 U.S.C. § 362(d)(1).

4. As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:

      a.        Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.        Modified or conditioned as set forth in Exhibit                    to the Motion.
      c.        Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                remedies regarding the nonbankruptcy action do not constitute a violation of the stay.

5. Limitations on Enforcement of Judgment: Movant may proceed in the nonbankruptcy forum to final judgment
      (including any appeals) in accordance with applicable nonbankruptcy law. Movant is permitted to enforce its final
      judgment only by (specify all that apply):
      a.        Collecting upon any available insurance in accordance with applicable nonbankruptcy law.
      b.        Proceeding against the Debtor as to property or earnings that are not property of this bankruptcy estate.

6. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
   of the Bankruptcy Code.

7.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
           the same terms and conditions as to the Debtor.

8.         The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

9.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
           180 days, so that no further automatic stay shall arise in that case as to the nonbankruptcy action.
10.        This order is binding and effective in any future bankruptcy case, no matter who the debtor may be, without
           further notice.
11.        Other (specify):




                                                                            ###




                   Date: November 18, 2019




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                Page 2                                    F 4001-1.RFS.NONBK.ORDER
